DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 33 lines 4-6, it is unclear what is meant by “wherein the accurate location of the communication satellite is valid for an extended time beyond substantially the given time based on the tracked motion”. It is unclear what the validity of the accurate location over time has to do with the tracked motion, and the specification does not appear to provide any description. 

Regarding claim 41, it is unclear how “determining the accurate angular position of the communication satellite with relation to the reference satellite at substantially the given time from the perspective of the at least one ground station” can comprise applying said accurate angular position to “a known accurate angular position of the reference satellite from the perspective of the at least one ground station” to determine “an accurate angular position of the communication satellite from the perspective of the at least one ground station antenna”. The preamble and the last two lines do not agree on what is being determined. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 19-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 1 recites a method and is therefore a process.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 1 recites:
- determining an accurate location of the communication satellite at substantially the given time based at least in part on the accurate angular position of the communication satellite with relation to the reference satellite from the perspective of the at least one ground station antenna and the additional location reference measurement of the communication satellite
This step falls within the mathematical concept grouping of abstract ideas enumerated in the 2019 PEG, as the location determination includes within its scope mathematical calculations.	Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 further recites:
	- determining a reference satellite that is within an angular 3proximity of a communication satellite from the perspective of at least one ground station 4antenna of a known accurate location, the communication satellite having a known 5general location at a given time, and the reference satellite having a known accurate 6location at substantially the given time; 
- 7determining an accurate angular position of the 8communication satellite with relation to the reference satellite at substantially the given 9time from the perspective of the at least one ground station antenna; 
- 10determining an additional location reference 11measurement of the communication satellite at substantially the given time; and
- utilizing the accurate location of the communication 18satellite.
	The three determining steps comprise the insignificant extra-solution activity of data gathering, and the utilizing step merely generally links the use of the judicial exception to some technology or field. These elements therefore do not integrate the judicial exception into a practical application.

	Claim 1 further recites a processing device for performing the steps of the method. The processing device comprises generic computer equipment that is merely used as a tool to perform the abstract idea and therefore does not integrate the judicial exception into a practical application.
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include insignificant extra-solution activity, a general link to use of the abstract idea in some technology or field, and generic computer equipment. These elements do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 1 is therefore not patent eligible.

	Claims 2-6 merely further describe the additional location reference measurement and therefore do not integrate the judicial exception into a practical application or add significantly more.

	Claim 19 merely further describes the accurate angular position and therefore does not integrate the judicial exception into a practical application or add significantly more.

	Claim 20 recites using the accurate location to determine an object location based on a determined distance. Such use comprises further mathematical calculations and therefore merely further describes the abstract idea.

	Claim 21 recites reporting the accurate location to a remote processing device. This is insignificant extra-solution activity that does not integrate the judicial exception into a practical application or add significantly more.

	Claims 22-24 merely further describe the remote processing device and do not integrate the judicial exception into a practical application.

	Claims 25-28 describe different triggers for determining the accurate location of the communication satellite. Such triggers are merely insignificant extra-solution activity that do not integrate the judicial exception into a practical application or add significantly more.

	Claims 29-33 merely further describe the reference satellite, communication satellite, processing device, and accurate location and therefore do not integrate the judicial exception into a practical application or add significantly more.

	Claims 34-36 further describe the data gathering step of determining a reference satellite and therefore do not integrate the judicial exception into a practical application or add significantly more. Alternatively, determining angular proximity below a threshold involves mathematical relationships that merely further describe the abstract idea.
	
	Claims 37 and 39 recite determining an accuracy of the accurate location. Determining the accuracy includes within its scope mathematical calculations that further describe the abstract idea and therefore do not integrate the judicial exception into a practical application or add significantly more.

	Claim 38 recites the extra-solution activity of sharing the accuracy of the accurate location and therefore does not integrate the judicial exception into a practical application or add significantly more.

	Claim 40 recites using the accurate location to detect spoofing. This is merely a general link to a field of use that does not integrate the judicial exception into a practical application or add significantly more. Alternatively, such use includes within its scope mathematical relationships that would merely further describe the abstract idea.

	Claim 41 recites mathematical relationships that merely further describe the abstract idea. 

	Claims 42 and 43 differ from claim 1 in reciting a non-transitory computer readable medium, processor, communication interface, and memory. These elements comprise generic computer equipment that is merely used as a tool to perform the abstract idea and therefore does not integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 19, 20, 28-32, 34, 35, 37, 39, and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 8972184 B2).

Regarding claims 1, 42, and 43, Hwang (US 8,972,184) teaches a method, comprising: 
2determining, by a processing device (6:39-59), a reference satellite (any of GPS1-6, Fig. 1) that is within an angular 3proximity of a communication satellite (120, Fig. 1) from the perspective of at least one ground station 4antenna of a known accurate location (“all visible GPS satellite” 5:67, said satellites shown in Fig. 1, are reference satellites within an angular proximity of ground station antenna 110), the communication satellite having a known 5general location at a given time (1:22-25), and the reference satellite having a known accurate 6location at substantially the given time (from ephemeris, 3:20-23); 
7determining, by the processing device, an accurate angular position of the 8communication satellite with relation to the reference satellite at substantially the given 9time from the perspective of the at least one ground station antenna (3:30-45); 
10determining, by the processing device, an additional location reference 11measurement of the communication satellite at substantially the given time (“distance” 3:24-29); 
12determining, by the processing device, an accurate location of the communication 13satellite at substantially the given time based at least in part on the accurate angular 14position of the communication satellite with relation to the reference satellite from the isperspective of the at least one ground station antenna and the additional location 16reference measurement of the communication satellite (5:48-52 in view of 3:13 – 5:47); and 
17utilizing, by the processing device, the accurate location of the communication 18satellite (implied by 1:26-30).

Regarding claims 12 and 5, Hwang teaches that the additional location reference measurement of 2the communication satellite comprises an accurate distance between the communication satellite and a particular ground station antenna of a known accurate location, wherein the particular ground station antenna is one of the at least one ground station antenna (3:24-29).  

Regarding claim 119, Hwang teaches that the accurate angular position is based on angular 2estimation by the at least one ground station antenna (3:35-40, whee unit 230 is part of the ground station).  

Regarding claim 120, Hwang teaches that utilizing the accurate location of the 2communication satellite comprises determining a location of an object based at least in 3part on a determined distance between the object and the communication satellite (implicit to applications taught at 1:26-30). 
 
Regarding claim 128, Hwang teaches that determining the accurate location of the 2communication satellite is triggered periodically (2:55-61 “periodically”).  

Regarding claim 129, Hwang teaches that the reference satellite is a Global Navigation 2Satellite System (GNSS) satellite (GPS1-6, Fig. 1).
 
Regarding claim 130. Hwang’s geostationary orbit satellite is known to be a geosynchronous equatorial orbit (GEO) satellite.  
 
Regarding claim 131, Hwang teaches that the processing device is a ground station associated with the at least one ground station antenna (110, Fig. 1).  

Regarding claim 132, Hwang’s communication satellite is moving within a 2vicinity of the known general location over time (1:22-25), and wherein the accurate location of the 3communication satellite is valid for substantially the given time (implied by “periodically” 2:55-61).  

Regarding claim 134, Hwang teaches that one or both of the reference satellite and the 2communication satellite are moving over time (1:22-25 for communication satellite; GPS satellites are known to move over time), the method further comprising: 3selecting the reference satellite from a plurality of possible reference satellites 4based on the reference satellite being within the angular proximity of a communication ssatellite at substantially the given time (selection of visible satellites as per Fig. 1 and 5:67 implies the satellites being with angular proximity at the given time, the angular proximity defined by the field of view from ground station 110).  

Regarding claim 135 Hwang teaches that the reference satellite is selected based on the 2angular proximity between the reference satellite and the communication satellite being 3below a given threshold (a threshold defined by the field of view of ground station 110 is implicit; also see “elevation angle of 9 degrees or higher enabling communication from the ground station” 5:59-62).  

Regarding claim 137, one would expect the batch least square estimator filter taught by Hwang at 5:63-65 to provide an estimate of 2accuracy of the accurate location of the communication satellite, i.e. a covariance matrix.  

Regarding claim 139, Hwang’s use of GDOP to determine weights (4:20-23) implies that the determined accuracy is based on at least an angular proximity between the reference satellite and the communication 8satellite, as GDOP would describe the angular relationship of the satellites.  

Regarding claim 41, the scope of the claim is unclear. For purposes of this rejection, the relevant portions of Hwang’s teachings appear to be 3:26-34 and 4:54 – 5:36.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 8972184 B2).

Regarding claim 121, Hwang does not teach that utilizing the accurate location of the 2communication satellite comprises reporting the accurate location to a remote processing 3device. However it would have been obvious to report said location in order to facilitate the high precision applications taught at 1:26-30.  

Regarding claim 38, Hwang does not teach130PATENT 0830029.U2sharing the accuracy of the accurate location of the communication satellite with 3one more remote processing devices to which the accurate location is reported. However it would have been obvious to share the accuracy in order to estimate error in the high-precision images taught at 1:26-30.

Claims 3, 4, 6, 22-24, 25-27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 8972184 B2) in view of OFFICIAL NOTICE.

Regarding claims 3, 4, and 6, Hwang broadly teaches that the accurate distance is determined using “antenna tracking from the ground station” (1:61-63), but does not teach the particular methods recited in claims 3, 4, and 6. However Examiner takes OFFICIAL NOTICE that the recited methods are well-known in the art. It would have been obvious to modify Hwang by using the methods recited in claims 3, 4, and 6 because it is a matter of applying known techniques for determining distance to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claims 22-24, Hwang does not teach reporting the accurate location to a remote processing device, the remote processing device caused to determine an object location based on distance between it and the communication satellite, the remote processing device being either the object, a ground station in communication with the object, or a computing device attached to a network. However Examiner takes OFFICIAL NOTICE that such uses of a communication satellite location are well-known. It would have been obvious to modify Hwang by using the location of the communication satellite as claimed because it is a matter of applying known location finding techniques to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claims 25-27, Hwang teaches a periodic trigger for determining the accurate location (2:55-61), but does not teach a trigger in response to a request, or a trigger in response to a need for the accurate location, as claimed. However Examiner takes OFFICIAL NOTICE that such triggers are well-known alternatives to Hwang’s periodic trigger. It would have been obvious to modify Hwang by using a request or a need as a trigger in order to conserve processing resources by determining the accurate location only when requested or needed. 

Regarding claim 133, the language has been rejected as indefinite. For purposes of this rejection, Examiner takes OFFICIAL NOTICE that it is well-known for a communication satellite to track its motion and share with a processing device such as Hwang’s ground station. It would have been obvious to further modify Hwang by obtaining tracked motion information of the communication satellite in order to provide further information regarding the communication satellite’s location.  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 8972184 B2) in view of Robinson (US 20160091608 A1).

Regarding claim 140, Hwang does not teach utilizing the accurate location of the 2communication satellite to detect spoofing of signals from Global Navigation 3Satellite System (GNSS) satellites. Robinson teaches using locations of communication satellites to detect spoofing (claims 1, 2, 5, and 11). It would have been obvious to modify Hwang in view of Robinson in order to detect spoofing.

Allowable Subject Matter

Claims 7-18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 136 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejection and to include all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648